Citation Nr: 0725744	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-19 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's sons, and a family friend



ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from April 1941 to December 
1945.  He died in September 1999.  The appellant is the 
veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  In an unappealed determination dated in May 2003, the RO 
denied the appellant's claim for service connection for the 
cause of the veteran's death.   

2.  Evidence added to the record since the May 2003 RO 
determination, considered in conjunction with the record as a 
whole, is new, but does not relate to an unestablished fact 
necessary to substantiate the appellant's claim and does not 
raise a reasonable possibility of substantiating the 
appellant's claim.




CONCLUSIONS OF LAW

1.  The RO's decision of May 2003, that denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2006).  

2.  New and material evidence has not been received since the 
May 2003 rating decision and the claim for service connection 
for the cause of the veteran's death is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court issued a decision that established 
significant new requirements with respect to the content of 
the VCAA notice for reopening claims.  According to the 
Court, in the context of a claim to reopen, the Secretary 
must look at the bases for the denial in the prior decision 
and to respond by providing the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.

In the present case, VA satisfied its duty to notify by means 
of a May 2005 letter from the agency of original jurisdiction 
(AOJ) to the appellant that informed the appellant of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence, as well as 
requested that she submit any evidence in her possession 
pertaining to the claim.  The letter also notified the 
appellant that new and material evidence could be submitted 
to reopen her claim, indicated what type of evidence would 
qualify as "new" evidence, and specifically informed her of 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

The Board observes that the aforementioned letter did not 
provide the appellant with notice of the type of evidence 
necessary to establish an effective date in the event of an 
award of the benefit sought.  However, despite the inadequate 
notice provided to the appellant on this latter element, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim any questions as to the 
appropriate effective date to be assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and private treatment 
records.  Additionally, the claims file contains the 
appellant's statements in support of her claim.  The Board 
has carefully reviewed such statements and concludes that she 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2006).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a)(2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2006).

Legal Analysis

The appellant asserts that new and material evidence has been 
submitted to reopen her claim for entitlement to service 
connection for the cause of the veteran's death.  The record 
reflects that the RO, in an October 1999 decision, initially 
denied the appellant's claim on the basis that the veteran's 
service medical records were 
negative for evidence of ischemic cerebral infarct (the 
condition causing the veteran's death) and because the 
evidence did not establish any relationship between veteran's 
cause of death and his military service.  The appellant did 
not appeal that determination and it became final.  See 
38 U.S.C.A. § 7105.  The claim to reopen has been previously 
finally denied on two other occasions, the most recent of 
which was in a May 2003 decision.  The veteran did not appeal 
that determination and it became final.  See 38 U.S.C.A. 
§ 7105.

At the time of the last prior denial in May 2003, the record 
reflects that the appellant submitted treatment records and 
an opinion from the veteran's treating physician, who 
indicated that the veteran's stomach pain was most likely 
related to adhesions and that his pain imposed a burden on 
his generally weakened system.
The RO reopened the claim, but denied the appellant's 
reopened claim for service connection.

The additional evidence submitted subsequent to the May 2003 
denial includes treatment records from 1998.  The Board finds 
that this additional evidence is new because it had not been 
submitted to the RO prior to its May 2003 decision.  However, 
the Board finds that the additional evidence is not material 
because these medical records do not contain any evidence 
that is pertinent to substantiating the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  Indeed, the private records merely 
reinforce the previously established fact that the veteran 
had been diagnosed with and treated for a gastrointestinal 
disability.  Consequently, the Board finds that none of the 
newly submitted evidence relates to whether or not a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
the veteran's death.

As such, the deficiency noted as the basis for the RO's prior 
final denial of service connection for the cause of the 
veteran's death remains unestablished.  There is no evidence 
to suggest that the veteran's death from ischemic cerebral 
infarct was etiologically related to any incident of his 
service.  Accordingly, the additional evidence and testimony, 
considered in conjunction with the record as a whole, does 
not raise a reasonable possibility of substantiating the 
claim.  Therefore, the Board concludes that the evidence is 
not new and material and the claim for service connection for 
the cause of the veteran's death is not reopened.

ORDER

New and material evidence not having been received, 
entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


